        2:17-cr-20037-JES-JEH # 220             Page 1 of 7                                          E-FILED
                                                                    Tuesday, 05 February, 2019 09:29:24 AM
                                                                               Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
                v.                              )       Case No. 17-cr-20037-JES-JEH
                                                )
BRENDT A. CHRISTENSEN,                          )
                                                )
                        Defendant.              )

                                                ORDER
        Now before the Court is Defendant Brendt A. Christensen’s Motion (Doc. 162) for Order

Establishing Procedures Pursuant to Federal Rule of Criminal Procedure 12.2(c). The United

States has filed a Response (Doc. 180), Defendant has filed a Reply (Doc. 198), and the United

States has filed a Sur-reply (Doc. 212). Likewise, the United States has filed a Motion (Doc. 181)

for a Psychiatric Exam of the Defendant Pursuant to Federal Rule of Criminal Procedure

12.2(c)(1)(B). The Court heard argument on these motions on December 14, 2018 and February

1, 2019.

        For the following reasons, the Court hereby GRANTS Defendant’s Motion (Doc. 213)

for Extension of Time to File Amended 12.2 Notice, GRANTS Defendant’s Motion (Doc. 162)

for Order Establishing Procedures Pursuant to Fed. R. Crim. P. 12.2(c) to the extent that it is

consistent with this Order, and GRANTS the United States’ Motion (Doc. 181) for Psychiatric

Exam of the Defendant Pursuant to Federal Rule of Criminal Procedure 12.2(c)(1)(B) to the

extent that it is consistent with this Order.

                                            BACKGROUND

        On December 3, 2018, Defendant filed a Notice of Intent to Present Expert Evidence

Relating to Mental Condition on the Issue of Punishment Pursuant to Fed. R. Crim. P. 12.2(b)(2).
                                                    1
        2:17-cr-20037-JES-JEH # 220            Page 2 of 7



Doc. 161. Specifically, Defendant notified the Government that he intends to introduce expert

evidence that he suffers from a Schizophrenia Spectrum or Other Psychotic Disorder and that he

exhibits neurocognitive deficits consistent with a psychotic disorder. Id. Defendant has only

declared an intent to introduce this evidence as it pertains to the issue of punishment, not the

issue of guilt. In the Notice, Defendant informed the Government that he intended to present

evidence from a neuropsychologist, a psychiatrist, and a clinical psychologist. Doc. 161, p. 2.

Defendant listed eleven tests the neuropsychologist had administered and stated that he would

update the notice when the remaining two experts had conducted their tests. Id. Defendant

requested an extension of time to February 3, 2019 to complete these assessments and amend the

Notice. Id. at 3.

        In response, the Government requested more details about the Defendant’s experts

pursuant to Fed. R. Crim. P. 16(b)(1)(C)(ii). Doc. 180, p. 22. The Government has also requested

that the Court order Defendant to submit to psychiatric examination by Government experts to

rebut Defendant’s experts. Doc. 181. Both parties have proposed procedures to conduct this

examination in order to provide the Government a reasonable opportunity to rebut the evidence

while protecting Defendant’s Fifth and Sixth Amendment rights, and the Court heard arguments

on the proposed procedures on December 14, 2018.

        On January 25, 2019, Defendant moved for a further extension of time to amend his 12.2

Notice, citing difficulties in retaining new service providers during the lapse in government

appropriations. Doc. 213. The Court heard arguments on this Motion and the proposed

examination procedures on February 1, 2019.




                                                  2
        2:17-cr-20037-JES-JEH # 220              Page 3 of 7



                                                ORDER

        The Court finds that an examination under the following conditions will not violate

Defendant’s Fifth or Sixth Amendment rights, pursuant to Kansas v. Cheever, 571 U.S. 87

(2013) and Estelle v. Smith, 451 U.S. 454 (1981). The Court hereby ORDERS the following:

        1. Defendant’s Motion (Doc. 213) for Extension of Time to File Amended 12.2 Notice is

GRANTED. Defendant may file non-substantive amendments to his 12.2 Notice by February 25,

2019.

        2. The Court will appoint standby firewall counsel to represent the interests of the

Government with respect to the rebuttal examinations.1 This attorney will advise the rebuttal

expert(s) with regard to the scope of the examination if necessary, and will represent the

Government in any legal disputes that arise with regard to the rebuttal examinations, once they

have begun. Such disputes could include Defendant’s failure to cooperate or the rebuttal expert’s

request to conduct further testing. The standby firewall counsel will not communicate with the

prosecution team in this case once the first examination has begun, and firewall counsel will

never become a part of the prosecution team.

        3. The Clerk is directed to open a sealed miscellaneous case for the purposes of any

proceedings involving the rebuttal examinations. The Clerk shall enter the appearance of

Defense counsel in that case, as well as the appearance of standby firewall counsel when that

attorney has been appointed. No attorney for the prosecution team will have access to the sealed

miscellaneous case.




1
 At least one other court in this Circuit has permitted the use of firewall counsel over the defense’s
objection in a death penalty case. See United States v. Watts, 2016 WL 733798 (S.D. Ill. Dec. 19, 2016).
The standby firewall counsel in this case will perform an even more limited role than the counsel
appointed in Watts.
                                                    3
        2:17-cr-20037-JES-JEH # 220            Page 4 of 7



       4. The Government will confer with Defense counsel before February 11, 2019 in an

attempt to jointly recommend an attorney from outside of the Central District of Illinois U.S.

Attorney’s Office and the Department of Justice Capital Case Section as standby firewall

counsel. If the parties cannot reach an agreement, the Government will provide the Court a list of

recommended attorneys, and the Court will select one.

       5. The Court will permit rebuttal examinations of Defendant’s mental health. So long as

the Government shows that multiple experts would not be duplicative, more than one expert may

conduct these examinations. These examinations shall be completed by March 18, 2019. At least

seven business days prior to each examination, the Government shall provide Defense counsel

with the name of the rebuttal expert, the expert’s position/area of expertise, the date and time of

the proposed examination, the referral question, and a list of any tests to be conducted.

Defendant shall file any objections based on that information at least five business days prior to

the examination.

       6. The scope of the rebuttal examinations will be limited to confirming or rebutting

whether Defendant suffers from Schizophrenia or Other Psychotic Disorder as that term is

understood in the Diagnostic and Statistical Manual of Mental Disorders 5th Edition, and

whether he suffers from neurocognitive impairments consistent with a psychotic disorder. That

scope permits inquiry into differential diagnoses for Schizophrenia or Other Psychotic Disorders,

but it does not inherently allow inquiry into specifics of the alleged crime or Defendant’s

possible lack of remorse. Should a rebuttal expert seek to inquire into those areas or others, the

expert must request leave from the Court through a motion filed by firewall counsel and explain

how such an inquiry would bear on the presence or absence of Schizophrenia or Other Psychotic




                                                 4
        2:17-cr-20037-JES-JEH # 220              Page 5 of 7



Disorder. Said motion should be filed in the sealed miscellaneous case that the Clerk will open

pursuant to paragraph 3 of this Order.

        7. No counsel from either side may be present during the examination. There will be no

audio or video recording of any rebuttal examination. Defense counsel may be present nearby so

that Defendant may be able to consult with them upon request during the examination, and

standby firewall counsel may be present nearby or available by phone in case the rebuttal expert

or Defense counsel considers it necessary to contact them. This option should not be abused to

interrupt the examination.

        8. Over Defendant’s objection, the Court orders the University of Wisconsin, the

University of Illinois, the Macon County Jail, and the Livingston County Jail to disclose any of

Defendant’s mental health records in their possession to Defense counsel and to standby firewall

counsel, by sending one copy of the records to Defense counsel and two copies of the records in

sealed envelopes to the standby firewall counsel. Standby firewall counsel may not open or

examine the contents of those records, but shall merely pass along the sealed documents to the

rebuttal experts.2 Defendant has waived the privilege associated with these records by putting his

psychological state in issue. See Doe v. Oberweis Dairy, 456 F.3d 704, 718 (7th Cir. 2006);

Kronenberg v. Baker & McKenzie LLP, 747 F.Supp.2d 983, 989 (N.D. Ill. 2010) (“[W]aiver is

based upon the obvious principle of fairness that a party cannot inject his or her psychological

treatment, conditions, or symptoms into a case and expect to be able to prevent discovery of

information related to those issues.”); United States v. Wilson, 2012 WL 3890951, at *7

(E.D.N.Y. Sept. 7, 2012) (applying the waiver rule in a criminal case where the defendant put his



2
  The Government has represented that they intend to retain two rebuttal experts. Thus, two copies of the
records are necessary to avoid examination of the records by standby firewall counsel in reproducing the
records for the second expert.
                                                    5
          2:17-cr-20037-JES-JEH # 220           Page 6 of 7



mental state at issue). Defendant has only raised the issue of his mental status with regard to the

penalty phase of this case—accordingly, the Government will only be able to access these

records if Defendant is convicted of a capital charge and Defendant reaffirms his intent to

introduce mental health evidence after reviewing these records and the Government’s expert

report.

          9. The Court denies the Government’s request that Defendant disclose the names or

records of any previously retained non-testifying experts.

          10. When the examinations are complete, each rebuttal expert will create two copies of

their report and put each in a labeled, sealed envelope. Standby firewall counsel will deliver the

sealed envelopes to the Clerk, together with signed statements from the experts indicating their

understanding that they are not to discuss the examination with anyone unless and until

Defendant is convicted of a capital crime. The Clerk shall hold these sealed reports until a

verdict is returned, without opening them or uploading them to the electronic filing system.

          11. If Defendant is acquitted, the rebuttal expert reports may be destroyed upon order of

the Court. If he is convicted of a capital crime, the reports will immediately be provided to

Defendant. He will have 24 hours to confirm or withdraw his intent to offer mental health

evidence. If he withdraws the intent, the report may be destroyed upon order of the Court and

never provided to the Government. If he confirms the intent, the report will also be provided to

the Government, at which time Defense counsel should also provide the Government with their

own expert reports.

          12. Defendant may withdraw a notice of intent to raise mental health evidence at any time

before actually introducing evidence on it. In that event, neither the fact of the notice, nor the




                                                   6
        2:17-cr-20037-JES-JEH # 220           Page 7 of 7



results or reports of any mental examination by either party, nor any facts disclosed only therein

shall be admissible against the Defendant.

       13. The Court finds that the procedures outlined above preserve Defendant’s Fifth and

Sixth Amendment rights and secures the Government’s right to rebuttal.

       It is so ordered.

Signed on this 5th day of February, 2019.
                                             /s James E. Shadid
                                             James E. Shadid
                                             Chief United States District Judge




                                                 7
